Exhibit 11: OIL-DRI CORPORATION OF AMERICA AND SUBSIDIARIES Computation of Earnings Per Share (in thousands except for per share amounts) Three months Ended October 31, 2009 2008 Net income available to stockholders $ 2,194 $ 2,246 Less: Distributed and undistributed earnings allocated to nonvested stock (9 ) (14 ) Earnings available to common shareholders $ 2,185 $ 2,232 Shares Calculation Average shares outstanding – Basic Common 5,193 5,128 Average shares outstanding – Basic Class B Common 1,880 1,862 Potential Common Stock relating to stock options 175 201 Average shares outstanding – Assuming dilution 7,248 7,191 Net Income Per Share: Basic Common $ 0.33 $ 0.34 Net Income Per Share: Basic Class B Common $ 0.25 $ 0.26 Net Income Per Share: Diluted $ 0.30 $ 0.31 1
